  Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 1 of 9 PageID #: 9


                                         LAW OFFICES OF
                                       MICHAEL      S. Ross
                                       ONE GRAND CENTRAL PLACE
                                          60 EAST 42ND STREET
                                                                                              TELEPHONE
                                         FORTY-SEVENTH FLOOR
                                                                                          (212) 505-4060
                                         NEW YORK, NY 10165                                   FACSIMILE
                                                                                          (212) 505-4054
                                                                                                E-MAIL
                                                                                       michaelross@rosslaw.org


                                              December 9, 2020
                                                                           .•'1Nf1~@
                                                                           U.S. DISTRICT COURT E.D.N.V.
BY FIRST CLASS MAIL

Hon. Douglas C. Palmer
                                                                           * DEC 14 2020 *
                                                                           I



                                                                           I·
Clerk of the Court                                                             BROOKLYN OFFICE
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:    Richard P. Liebowitz - An Attorney Admitted to the Bar of Your Court;
                       Docket No. 20-MC-02894 (AMD);
                       Notice Of Discipline By A Foreign Jurisdiction.

Dear Mr. Palmer:

        My firm represents Richard P. Liebowitz, an attorney previously admitted to practice law
in the United States District Court for the Southern District of New York, who is also admitted to
the Bar of your Court. The purpose of this letter is to advise your Court, pursuant to Local Rule
l.5(h)(l), that by Amended Order dated November 30, 2020, the Committee on Grievances for
the United States District Court for the Southern District of New York interimly suspended Mr.
Liebowitz from the practice of law before the Southern District federal court, effective
immediately, and pending the outcome of disciplinary proceedings pending before that court's
Committee on Grievances and until further order of the court. (A copy of the November 30,
2020 Amended Order is attached hereto as "Exhibit A.") 1 I am aware that this Court's
Grievance Committee has already issued an Order dated December 3, 2020, reciprocally
suspending Mr. Liebowitz based upon the Southern District's Amended Order, effective 24 days
from the date of service (Docket No. 20-MC-02894). Nonetheless, I am submitting this letter on
behalf of Mr. Liebowitz to comply with the reporting requirements of Local Rule l .5(h)( 1).

       In addition to this Court and the Southern District federal court, Mr. Liebowitz is
admitted to practice, on both permanent and pro hac vice bases, in numerous other federal courts


       1Prior  to issuing the attached Amended Order, the Southern District's Committee on
Grievances issued its original Order on November 25, 2020, which I believed lacked clarity as to
its scope and, upon my immediate request for clarification, the Committee on Grievances issued
the November 30, 2020 Amended Order.
         Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 2 of 9 PageID #: 10
LAw OFFICES OF
M1cHAEL S. Ross

       Hon. Douglas C. Palmer
       December 9, 2020
       Page2


       around the country. We are notifying these other jurisdictions of the Southern District of New
       York's November 30, 2020 Amended Order and we expect that Mr. Liebowitz may be
       reciprocally suspended in a number of these jurisdictions based upon the November 30th Order.
       In this regard, we are aware that reciprocal disciplinary action has already been taken against Mr.
       Liebowitz by two other federal jurisdictions: 1) the United States District Court for the Middle
       District of Tennessee, which has automatically suspended Mr. Liebowitz' pro hac vice
       admission, as indicated in the December 2, 2020 letter of Lynda M. Hill, Clerk of Court of the
       Middle District of Tennessee (a copy of which is attached hereto as "Exhibit B"); and 2) the
       United States District Court for the District of Colorado, where the Clerk of the Court has made a
       text only entry on the electronic PACER dockets of the open cases in which Mr. Liebowitz had
       appeared as counsel, advising of his ineligibility to practice before the Colorado federal court
       based upon his suspension by the Southern District of New York federal court.

               Unless I hear otherwise from this Court, in the interest of conserving judicial resources,
       we will not burden this Court by continually advising it in writing of subsequent reciprocal
       discipline imposed upon Mr. Liebowitz by the numerous other federal jurisdictions in which he
       is admitted which arises from the Southern District of New York's November 30, 2020
       Amended Order.

                                                    Respectfully submitted,



                                                    ls/Michael S. Ross
                                                    Michael S. Ross

       Att.
Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 3 of 9 PageID #: 11




                        EXHIBIT A
Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 4 of 9 PageID #: 12




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------X

 In the Matter of                                         M-2-238

 Richard Liebowitz,                                       AMENDED ORDER

                       Respondent.
 -----------------------------------------------------X
        This matter comes before the Committee on Grievances for the
 Southern District of New York (the "Committee") to consider the
 imposition of discipline against respondent Richard Liebowitz
 ("Respondent") based upon charges brought against him by the
 Committee on August 5, 2020 (the "Charges"), to which Respondent
 responded on September 25, 2020. Given the current status of the
 investigation as confidential, both the Charges and the investigation
 underlying their imposition are referenced without detail in this Order.
        The full Committee (consisting of Chief Judge McMahon, Judges
 Castel, Daniels, Nathan, Stanton, Vyskocil, Magistrate Judges Aaron,
 Cott, and McCarthy, and the undersigned as Chair) has now reviewed
 Respondent's submission, as well as the record developed during the
 Committee's investigation. After careful deliberation, the Committee is
 unanimously of the view that the Charges are strongly supported by the
 record. What is more, the Committee is unanimously of the view that
 interim disciplinary measures against Respondent must be put in place
 immediately.
       The preliminary remedy of an interim suspension is available to
 the Committee in situations where it is appropriate to protect the public
 from future disciplinary violations of a respondent during the pendency
 of proceedings before this Committee. The record in this case - which
 includes Respondent's repeated disregard for orders from this Court and
 his unwillingness to change despite 19 formal sanctions and scores of
Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 5 of 9 PageID #: 13




 other admonishments and warnings from judges across the country -
 leads the Committee to the view that recurrence is highly likely. In
 short, in light of the nature and seriousness of the Charges, the strength
 of the record supporting those Charges, and the risk and danger of
 recurrence, the Committee concludes that an interim suspension of
 Respondent from the practice of law before this Court pending final
 adjudication of the charges against him is warranted. In the exercise of
 its discretion, the Committee will defer the final adjudication of the
 charges against Respondent currently pending before this Committee, as
 well as any other charges this Committee sees fit to bring against
 Respondent in the future as part of these disciplinary proceedings, until
 after Respondent has had an opportunity to present his defense to the
 Charges at an evidentiary hearing before a Magistrate Judge of this
 Court.
       Accordingly, for the reasons set forth above, Respondent is hereby
 suspended from practicing law in the Southern District of New York,
 effective the date hereof, pending the outcome of these proceedings and
 until further order of this Court. It is further ordered that Respondent is
 commanded to desist and refrain from the practice of law in the
 Southern District of New York in any form, either as principal or agent,
 clerk or employee of another; that Respondent is forbidden to appear as
 an attorney or counselor-at-law before any judge or Court in the
 Southern District of New York; that Respondent is forbidden to give
 another an opinion as to the law or its application or advice in relation
 thereto as to any matter in the Southern District of New York, all effective
 the date hereof, until such time as disciplinary matters pending before
Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 6 of 9 PageID #: 14




 the Committee have been concluded and until further order of this
 Court.


 Dated: November 30, 2020
        New York, New York


                                          SO ORDERED.




                                          Katherine Polk Failla
                                          Chair, Committee on
                                          Grievances of the United
                                          States District Court for the
                                          Southern District of New York
....   Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 7 of 9 PageID #: 15




                               EXHIBITB
  Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 8 of 9 PageID #: 16


                                                                      Estes Kefauver Federal
                                                                      Building and U.S. Courthouse
 Lynda M. Hill                                                        80 I Broadway, Suite 800
 Clerk of Court                                                       Nashville, Tennessee 37203
                                                                      615-736-5498
                                                                      Lynda_hill@tnmd.uscourts.gov




                                        December 2, 2020

VIA E-mail and U.S. Mail:     RL@LiebowitzLawFirm.com

Richard P. Liebowitz
Liebowitz Law Firm, PLLC
11 Sunrise Plaza
Suite 305
Valley Stream, NY 11580

RE: Automatic Suspension of Attorney Admission and CM/ECF Filing Privileges

Mr. Liebowitz,

        I am the Clerk of Court for the United States District Court Middle District of Tennessee.
You are currently associated with two active cases pending in this Court, ( 1) Stokes v. TRAX
Nashville, Case No. 3:19-cv-00809, and (2) Usher/on v. Third Man Records, LLC, Case No. 3:20-
cv-00390. You were admitted to practice pro hac vice in Stokes. However, you withdrew a motion
for pro hac vice admission in Usherton (Doc. No. 11), yet you continued to exercise CM/ECF
filing privileges in the case, see (Doc. Nos. 20 and 22).

        It has come to this Court's attention that on November 30, 2020, the Committee on
Grievances for the Southern District of New York ("Grievance Committee") suspended you from
the practice of law in the Southern District of New York pending the outcome of further
disciplinary proceedings and until further order of the court. See Usherton v. Bandshell•Artist
Management, Case No. 19-cv-06368-JMF, Doc. No. 87 at 8 (SONY Nov. 30, 2020).

        Pursuant to Local Rule of Court 83.01 ( c)(3) for the Middle District of Tennessee, "[a]ny
attorney who is ... suspended as a disciplinary sanction by any ... tribunal outside Tennessee ..
. will be automatically suspended from the practice of law in this Court without the requirement
of a separate order. The Clerk will also suspend the attorney's CM/ECF filing privileges." L.R.
83.0l(c)(3). Accordingly, I am writing to advise that pursuant to L.R. 83.0l(c)(3) your pro hac
vice admission to practice in the Middle District of Tennessee and your CM/ECF filing privileges
have been automatically suspended. Your co-counsel in the above-referenced pending cases,
James R. Wiggington, remains responsible to the Court at all stages of the proceedings.'~ L.R.
83.0l(b)(3)(B).
..
 _
       Case 1:20-mc-02894-AMD Document 3 Filed 12/14/20 Page 9 of 9 PageID #: 17

     Liebowitz, Richard
     December 2, 2020
     Page2

             If the Grievance Committee ultimately lifts your suspension to practice before the Southern
     District of New York, you may seek to reinstate practice privileges in this Court by reapplying for
     admission under the Court's rules and procedures for admission to practice. L.R. 83.0l(c)(3).
     Please note that in considering applications for readmission, this Court is not bound by any
     regulatory authority or tribunal, and "in each case this Court will make its own determination as
     to the attorney's fitness to practice law in this Court." Id


                                                                 Regards,


                                                              cxr~"/1/lf;//
                                                                 Lynda M. Hill
                                                                 Clerk of Court
